DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10, 13-17, and 19-20 are pending in this Office Action.
Claims 1-10, 13-17, and 19-20 are elected without traverse.
Claims 11-12, 18, and 21 are canceled and withdrawn from consideration.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, 13-17, 19, and 20, drawn to receiving a manifest for a media asset and sending to a client device a custom manifest that is customized for a playback session, classified in H04N21/2662.
II. Claims 11, 12, and 21, drawn to encrypting composite segments using one or more encryption schemes, classified in H04L63/0428.
III. Claim 18, drawn to a network packager comprising an encoder for generating a plurality of adaptive bitrate (ABR) bitrate representations to form ABR media assets, classified in H04N21/23655.

The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
The combination in claims 1-10, 13-17, 19, and 20 has utility such as the controlling the complexity of the video stream, e.g. by scaling the resolution or bitrate of the video stream based on the client capabilities. 
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed in claims 11, 12, and 21 because the encrypting composite segments using one or more encryption schemes in the claimed subcombination are not required by the claimed combination. The subcombination in claims 11, 12, and 21 has separate utility such as encrypting the data content or payload. 
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed in claim 18 because the network packager comprising an encoder for generating a plurality of adaptive bitrate (ABR) bitrate representations to form ABR media assets in the claimed subcombination are not required by the claimed combination. The subcombination in claim 18 has separate utility such as controlling the encoder to alter its bitrate to optimize the bandwidth utilization. 



Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Claims 11, 12, 18, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups/inventions II and III, there being no allowable generic or linking claim. Election was made in the reply filed on 01/26/2021. 
Applicant’s election of group/invention I in the reply filed on 01/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Also, the applicant has forfeited the right to petition from the requirement for restriction, because the applicant did not distinctly and specifically point out all errors to be relied upon in the petition in a timely filed traverse (MPEP 818.01(c)). Since the applicant does not distinctly and specifically point out supposed errors in the restriction requirement, the election is being treated as an election without traverse and is being indicated to the applicant. 
According to MPEP 818.01:
Election in reply to a requirement for restriction may be made either with or without an accompanying traverse of the requirement. A complete reply to a restriction requirement must include an election even if applicant traverses the requirement.
A traverse is a request for reconsideration of a requirement to restrict that must include a written statement of the reasons for traverse, distinctly and specifically pointing out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The absence of any statement indicating whether the requirement to restrict is traversed or the failure to provide reasons for traverse will be treated as an election without traverse.
According to MPEP 818.01(a):
As indicated in the first sentence of 37 CFR 1.143, the traverse to a requirement for restriction must be complete as required by 37 CFR 1.111(b). Under this rule, the applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. Thus the required provisional election (see MPEP § 818.01(b)) becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction.
According to MPEP 818.01(c):
To preserve the right to petition from the requirement for restriction, all errors to be relied upon in the petition must be distinctly and specifically pointed out in a timely filed traverse by the applicant. If applicant does not distinctly and specifically point out supposed errors in the restriction requirement, the election should be treated as an election without traverse and be so indicated to the applicant.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2018, 09/17/2019, and 02/12/2020 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 06/28/2018 have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (Pub. No.: US 2017/0277909, hereinafter, “Kraemer”) in view of Jennings et al. (Pub. No.: US 2016/0366198, hereinafter, “Jennings”), and further in view of Phillips et al. (Pub. No.: US 2015/0074232, hereinafter, “Phillips”) and Li et al. (Pub. No.: US 2015/0009403, hereinafter, “Li”).
Claims 1, 13, 19. Kraemer teaches:
A method for providing privacy during delivery of adaptive bitrate (ABR) media content to a plurality of ABR OTT client devices – in paragraph [0021] (A system and method to maintain privacy through zero-knowledge operation of content delivery network servers, while content is delivered to end users over a content delivery network that typically caches popular content close to the end user without compromising end user or content provider privacy. That is, various embodiments according to the present disclosure provide both secure and efficient delivery of content to end users over a content delivery network while also maintaining end user privacy.)

Kraemer does not explicitly teach:
the method comprising: receiving, at a network node an ABR manifest for an ABR media asset.
However, Jennings teaches:
the method comprising: receiving, at a network node an ABR manifest for an ABR media asset, – in paragraphs [0015], [0036] (As used herein, "streaming media" are media received by and presented to an end-user while being delivered by a streaming provider using Adaptive Bit Rate ("ABR") streaming methods. The gateway 430 will note the manifest sequence number of the manifest it received and will continue to request updated manifests at time intervals that are greater than the rate at which the manifest is updated (i.e., greater than the duration of a media segment).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kraemer with Jennings to include the method comprising: receiving, at a network node an ABR manifest for an ABR media asset, as taught by Jennings, in paragraph [0003], to dynamically choose different sets of video streams to receive from the content server, where the different sets of video streams have different encoding parameters.

Combination of Kraemer and Jennings does not explicitly teach:
the ABR manifest comprising a segmentation-units index that points to segmentation-units in the ABR media asset; and responsive to receiving a request for the ABR media asset from an ABR OTT client device, sending to the ABR OTT client device a custom manifest having a number of segmentation-units in segments that is customized for an ABR playback session.
However, Phillips teaches:
the ABR manifest comprising a segmentation-units index that points to segmentation-units in the ABR media asset; and – in paragraphs [0026], [0048] (Based on the manifest file information (e.g., encoding rates used for encoding the content, pointers to the segments/chunks into which the encoded content is divided, etc.), UE 1102 generates a pull request (10) to an edge server 1112 for the 720p segments, whereupon a virtual pipe with a 5 Mbps bandwidth capacity and weight of Media segments for the particular content, i.e., Avengers, are streamed to UE 1102 for rendering at the local/included display in 720p resolution. Content may be delivered via CDN 140 using adaptive bit rate (ABR) streaming techniques)
responsive to receiving a request for the ABR media asset from an ABR OTT client device, sending to the ABR OTT client device a custom manifest having a number of segmentation-units in segments that is customized for an ABR playback session. – in paragraphs [0024], [0048], Fig. 11 (A subscriber request for a particular content (e.g., Avengers) from UE device 1102 are exemplified by numerals (1) to (11). A manifest location along with the redirector URL and internal device ID is returned (7) to UE 1102. The CDN redirector node 1108, which returns (9) a full manifest file with profiles up to and including 720p resolution. It should be appreciated that even where a manifest file with profiles of higher resolution are provided (e.g., 1080p), UE device 1102 may be configured to generate a pull request for the lower resolutions only. Based on the manifest file information (e.g., encoding rates used for encoding the content, pointers to the segments/chunks into which the encoded content is divided, etc.), UE 1102 generates a pull request (10) to an edge server 1112 for the 720p segments. Subscriber end stations or client devices may comprise any device configured to execute, inter alia, a streaming client application (e.g., an ABR streaming client application) for receiving content from a content provider.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kraemer and Jennings with Phillips to 

Combination of Kraemer, Jennings, and Phillips does not explicitly teach:
a network node that comprises one of an origin server, an edge server and a Just-In-Time Packager (JIT-P) and contains a Controlled Cache.
However, Li teaches:
a network node that comprises one of an origin server, an edge server and a Just-In-Time Packager (JIT-P) and contains a Controlled Cache – in paragraph [0044] (The example media converter device 500 includes a passive optical network (PON) interface 502, a coax media converter (CMC) adaptive bit rate (ABR) classifier 504, a CMC caching controller 506, a CMC core 508, a CMC ABR cache interface 510, a CMC ABR cache 512 and a cable interface 514.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kraemer, Jennings, and Phillips with Li to include a network node that comprises one of an origin server, an edge server and a Just-In-Time Packager (JIT-P) and contains a Controlled Cache, as taught by Li, in paragraph [0016], to provide a transcoding-enhanced network architecture, where ABR video segments that are cached locally at network nodes (e.g., CMCs, GWs) of one or 

Claim 5. Combination of Kraemer, Jennings, Phillips, and Li teaches The method as recited in claim 1 

Phillips further teaches:
wherein the ABR media asset is one of Video-On-Demand (VOD), Movie-On-Demand (MOD), Over-The-Top (OTT) programs, time-shifted TV (TSTV) content, Catch-up service content and other ABR content. – in paragraphs [0024], [0048], Fig. 11 (Subscriber end stations or client devices may comprise any device configured to execute, inter alia, a streaming client application (e.g., an ABR streaming client application) for receiving content from a content provider.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kraemer, Jennings, and Li with Phillips to include wherein the ABR media asset is one of Video-On-Demand (VOD), Movie-On-Demand (MOD), Over-The-Top (OTT) programs, time-shifted TV (TSTV) content, Catch-up service content and other ABR content, as taught by Phillips, in paragraph [0002], to effectuate streaming policy management in adaptive streaming networks.

Claim(s) 2, 4, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (Pub. No.: US 2017/0277909, hereinafter, “Kraemer”) in view of Jennings et al. (Pub. No.: US 2016/0366198, hereinafter, “Jennings”), and further in view of Phillips et al. (Pub. No.: US 2015/0074232, hereinafter, “Phillips”), Li et al. (Pub. No.: US 2015/0009403, hereinafter, “Li”), and LeFaucheur et al. (Pub. No.: US 2016/0006836, hereinafter, “LeFaucheur”).
Claim 2. Combination of Kraemer, Jennings, Phillips, and Li teaches The method as recited in claim 1 – refer to the indicated claim for reference(s).

Phillips further teaches:
further comprising: generating the custom manifest in response to receiving the request for the ABR media asset. – in paragraphs [0024], [0048], Fig. 11 (A subscriber request for a particular content (e.g., Avengers) from UE device 1102 are exemplified by numerals (1) to (11). A manifest location along with the redirector URL and internal device ID is returned (7) to UE 1102. The CDN redirector node 1108, which returns (9) a full manifest file with profiles up to and including 720p resolution. It should be appreciated that even where a manifest file with profiles of higher resolution are provided (e.g., 1080p), UE device 1102 may be configured to generate a pull request for the lower resolutions only. Based on the manifest file information (e.g., encoding rates used for encoding the content, pointers to the segments/chunks into which the encoded content is divided, etc.), UE 1102 generates a pull request (10) to an edge server 1112 for the 720p segments. Subscriber end stations or client devices may comprise any device configured to execute, inter alia, a streaming client application (e.g., an ABR streaming client application) for receiving content from a content provider.)


Combination of Kraemer, Jennings, Phillips, and Li does not explicitly teach:
storing the ABR manifest in the Controlled Cache.
However, LeFaucheur teaches:
storing the ABR manifest in the Controlled Cache – in paragraph [0036] (The manifest file 46 is typically stored by one or more of the edge caches 16 (FIG. 1) for download to the clients 18 (FIG. 1).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kraemer, Jennings, Phillips, and Li with LeFaucheur to include storing the ABR manifest in the Controlled Cache, as taught by LeFaucheur, in paragraph [0002], to provide a content delivery network deployed in multiple data centers across the Internet.

Claim 4. Combination of Kraemer, Jennings, Phillips, Li, and LeFaucheur teaches The method as recited in claim 2 – refer to the indicated claim for reference(s).

Phillips further teaches:
wherein generating the custom manifest further comprises: receiving an input value obtained from one of a random number generator and a process that derives the input value from one or more of a subscriber identification, a client device identification, a client device location, a media identification, a media title, a segment size, a media bitrate, a maximum bitrate and an average bitrate, the input value being between a lower bound and a segment size; and mapping the input value to the number of segmentation-units in a segment. – in paragraphs [0024], [0048], Fig. 11 (A subscriber request for a particular content (e.g., Avengers) from UE device 1102 are exemplified by numerals (1) to (11). A manifest location along with the redirector URL and internal device ID is returned (7) to UE 1102. The CDN redirector node 1108, which returns (9) a full manifest file with profiles up to and including 720p resolution. It should be appreciated that even where a manifest file with profiles of higher resolution are provided (e.g., 1080p), UE device 1102 may be configured to generate a pull request for the lower resolutions only. Based on the manifest file information (e.g., encoding rates used for encoding the content, pointers to the segments/chunks into which the encoded content is divided, etc.), UE 1102 generates a pull request (10) to an edge server 1112 for the 720p segments. Subscriber end stations or client devices may comprise any device configured to execute, inter alia, a streaming client application (e.g., an ABR streaming client application) for receiving content from a content provider.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kraemer, Jennings, Li, and LeFaucheur with Phillips to include wherein generating the custom manifest further comprises: 

Claim 14. Claim 14 is substantially is similar to claims 2, 4.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (Pub. No.: US 2017/0277909, hereinafter, “Kraemer”) in view of Jennings et al. (Pub. No.: US 2016/0366198, hereinafter, “Jennings”), and further in view of Phillips et al. (Pub. No.: US 2015/0074232, hereinafter, “Phillips”), Li et al. (Pub. No.: US 2015/0009403, hereinafter, “Li”), LeFaucheur et al. (Pub. No.: US 2016/0006836, hereinafter, “LeFaucheur”), and Han et al. (Pub. No.: US 2018/0167436, hereinafter, “Han”).
Claim 3. Combination of Kraemer, Jennings, Phillips, Li, and LeFaucheur teaches The method as recited in claim 2 – refer to the indicated claim for reference(s). 

Combination of Kraemer, Jennings, Phillips, Li, and LeFaucheur does not explicitly teach:
wherein generating the custom manifest further comprises providing segments within the custom manifest that comprise variable segment sizes and variable durations.
However, Han teaches:
wherein generating the custom manifest further comprises providing segments within the custom manifest that comprise variable segment sizes and variable durations. – in paragraph [0016] (The video server 122 may initially provide a manifest file for the video program as a response. The response may be forwarded via socket(s) 184, links 183, and socket(s) 182. The manifest file may identify segments of the video program, different video chunks having different encoding bitrates associated with each segment, the chunk sizes and/or the chunk/segment durations, the location(s) or pointers to the location(s) of such video chunks, e.g., uniform resource locators (URLs), and so forth.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kraemer, Jennings, Phillips, Li, and LeFaucheur with Han to include wherein generating the custom manifest further comprises providing segments within the custom manifest that comprise variable segment sizes and variable durations, as taught by Han, in paragraph [0012], to dramatically improve quality of experience (QoE) for mobile video streaming.

Claim(s) 6-9, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (Pub. No.: US 2017/0277909, hereinafter, “Kraemer”) in view of Jennings et al. (Pub. No.: US 2016/0366198, hereinafter, “Jennings”), and further in view of Phillips et al. (Pub. No.: US 2015/0074232, hereinafter, “Phillips”), Li et al. (Pub. No.: US 2015/0009403, hereinafter, “Li”), and Nair et al. (Pub. No.: US 2015/0229471, hereinafter, “Nair”).
Claim 6. Combination of Kraemer, Jennings, Phillips, and Li teaches The method as recited in claim 1 – refer to the indicated claim for reference(s). 

Combination of Kraemer, Jennings, Phillips, and Li does not explicitly teach:
wherein the method further comprises: receiving a composite segment that comprises an encrypted main track and an encrypted plurality of sample variant tracks for the ABR media asset, the plurality of sample variant tracks comprising varying amounts of masking content; receiving an obfuscated byte-range request for the ABR media asset from the ABR OTT client device; mapping the obfuscated byte-range to a selected byte-range of the ABR media asset; and transmitting the selected byte-range having the encrypted main track and a customized selection of the plurality of encrypted sample variant tracks to the ABR OTT client device.
However, Nair teaches:
wherein the method further comprises: receiving a composite segment that comprises an encrypted main track and an encrypted plurality of sample variant tracks for the ABR media asset, the plurality of sample variant tracks comprising varying amounts of masking content; receiving an obfuscated byte-range request for the ABR media asset from the ABR OTT client device; mapping the obfuscated byte-range to a selected byte-range of the ABR media asset; and transmitting the selected byte-range having the encrypted main track and a customized selection of the plurality of encrypted sample variant tracks to the ABR OTT client device. – in paragraphs [0078]-[0082] (secure audiovisual data path is used to ensure that content keys and compressed and decompressed content is accessible only by authorized application software running in a Trusted Execution Environment, such as secure processing zone 110. Audio and video data is protected from the point of decryption to the point of protected output. The secure AN data path has these elements: [0079] Buffers used for video decryption, decoding and rendering are held only in secure memory. This also applies to compositing operations, such as menu overlay, and supports the use case where a menu needs to be overlaid on protected content. During the compositing operation, access to audio and video samples is allowed only to authorized software or hardware. In one embodiment, this is achieved by a combination of memory and bus encryption and scrambling. However, only uncompressed decrypted content is allowed to traverse any external bus. [0080] The API to access the secure video path follows GlobalPlatform TMPP standard, Global Platform System Requirement for PCTF V1.2. Thus, a decryption API is obtained by extending the GlobalPlatform TEE Internal API, TEE_CipherUpdate with algorithm "TEE_ALG_AES_CBC_ ABR" and mode "TEE_MODE_DECRYPT" to operate using the encrypted CEK, encrypted with KEKpub, passed in via the manifest file. This algorithm performs AES decryption on the selected incoming encrypted stream by first fetching the encrypted KEKpriv, encrypted with Lpub, decrypting it to obtain KEKpriv, then using KEKpriv to decrypt the CEK, and finally using the CEK to decrypt the media, sending output to the decoder via a secure internal path to the decoder and renderer. [0081] 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kraemer, Jennings, Phillips, and Li with Nair to include wherein the method further comprises: receiving a composite segment that comprises an encrypted main track and an encrypted plurality of sample variant tracks for the ABR media asset, the plurality of sample variant tracks comprising varying amounts of masking content; receiving an obfuscated byte-range request for the ABR media asset from the ABR OTT client device; mapping the obfuscated byte-range to a selected byte-range of the ABR media asset; and transmitting the selected byte-range having the encrypted main track and a customized selection of the plurality of encrypted sample variant tracks to the ABR OTT client device, as taught by Nair, in paragraph [0001], to securely provide the content keys that are used to encrypt streaming content.

Claim 7. Combination of Kraemer, Jennings, Phillips, Li, and Nair teaches The method as recited in claim 6 – refer to the indicated claim for reference(s). 

Nair further teaches:
further comprising customizing the selection of encrypted sample variant tracks using at least one of a random number generator and an input derived from one or more of a subscriber identification, a client device identification, a client device location, an identification of the media asset, a title of the media asset, a segment size in a manifest for the ABR media asset, a media bitrate, a maximum bitrate and an average bitrate. – in paragraphs [0078]-[0082] (secure audiovisual data path is used to ensure that content keys and compressed and decompressed content is accessible only by authorized application software running in a Trusted Execution Environment, such as secure processing zone 110. Audio and video data is protected from the point of decryption to the point of protected output. The secure AN data path has these elements: [0079] Buffers used for video decryption, decoding and rendering are held only in secure memory. This also applies to compositing operations, such as menu overlay, and supports the use case where a menu needs to be overlaid on protected content. During the compositing operation, access to audio and video samples is allowed only to authorized software or hardware. In one embodiment, this is achieved by a combination of memory and bus encryption and scrambling. However, only uncompressed decrypted content is allowed to traverse any external bus. [0080] The API to access the secure video path follows GlobalPlatform TMPP standard, Global Platform System Requirement for PCTF V1.2. Thus, a decryption API is obtained by extending the GlobalPlatform TEE Internal API, TEE_CipherUpdate with algorithm "TEE_ALG_AES_CBC_ ABR" and mode "TEE_MODE_DECRYPT" to operate using the encrypted CEK, encrypted with KEKpub, passed in via the manifest file. This algorithm performs AES decryption on the selected incoming encrypted stream by first fetching the encrypted KEKpriv, encrypted with Lpub, decrypting it to obtain KEKpriv, then using KEKpriv to decrypt the CEK, and finally 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kraemer, Jennings, Phillips, and Li with Nair to include further comprising customizing the selection of encrypted sample variant tracks using at least one of a random number generator and an input derived from one or more of a subscriber identification, a client device identification, a client device location, an identification of the media asset, a title of the media asset, a segment size in a manifest for the ABR media asset, a media bitrate, a maximum bitrate and an average bitrate, as taught by Nair, in paragraph [0001], to securely provide the content keys that are used to encrypt streaming content.

Claim 8. Combination of Kraemer, Jennings, Phillips, Li, and Nair teaches The method as recited in claim 6 – refer to the indicated claim for reference(s). 

Nair further teaches:
further comprising sharing a mapping of the obfuscated byte-range requests to the selected byte-range of the ABR media asset with the ABR OTT client device. – in paragraph [0082] (If unencrypted, decompressed AV data traverses 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kraemer, Jennings, Phillips, and Li with Nair to include further comprising sharing a mapping of the obfuscated byte-range requests to the selected byte-range of the ABR media asset with the ABR OTT client device, as taught by Nair, in paragraph [0001], to securely provide the content keys that are used to encrypt streaming content.

Claim 9. Combination of Kraemer, Jennings, Phillips, Li, and Nair teaches The method as recited in claim 6 – refer to the indicated claim for reference(s). 

Phillips further teaches:
further comprising: receiving a request for the ABR manifest; and sending a custom ABR manifest comprising comment tags that are customized for the ABR playback session. – in paragraphs [0024], [0048], Fig. 11 (A subscriber request for a particular content (e.g., Avengers) from UE device 1102 are exemplified by numerals (1) to (11). A manifest location along with the redirector URL and internal device ID is returned (7) to UE 1102. The CDN redirector node 1108, which returns (9) a full manifest file with profiles up to and including 720p resolution. It should be appreciated that even where a manifest file with profiles of higher resolution are provided (e.g., 1080p), UE device 1102 may be configured to generate a pull request for manifest file information (e.g., encoding rates used for encoding the content, pointers to the segments/chunks into which the encoded content is divided, etc.), UE 1102 generates a pull request (10) to an edge server 1112 for the 720p segments. Subscriber end stations or client devices may comprise any device configured to execute, inter alia, a streaming client application (e.g., an ABR streaming client application) for receiving content from a content provider.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kraemer, Jennings, Li, and Nair with Phillips to include further comprising: receiving a request for the ABR manifest; and sending a custom ABR manifest comprising comment tags that are customized for the ABR playback session, as taught by Phillips, in paragraph [0002], to effectuate streaming policy management in adaptive streaming networks.

Claim 15. Claim 15 is substantially is similar to claims 6, 7.

Claim 16. Claim 16 is substantially is similar to claims 6, 7, 8.

Claim 17. Claim 17 is substantially is similar to claims 6, 7, 9.

Claim 20. Claim 20 is substantially is similar to claims 6, 7, 9.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (Pub. No.: US 2017/0277909, hereinafter, “Kraemer”) in view of Jennings et al. (Pub. No.: US 2016/0366198, hereinafter, “Jennings”), and further in view of Phillips et al. (Pub. No.: US 2015/0074232, hereinafter, “Phillips”), Li et al. (Pub. No.: US 2015/0009403, hereinafter, “Li”), Nair et al. (Pub. No.: US 2015/0229471, hereinafter, “Nair”), and Bevilacqua-Linn et al. (Pub. No.: US 2018/0063213, hereinafter, “Bevilacqua-Linn”).
Claim 10. Combination of Kraemer, Jennings, Phillips, Li, and Nair teaches The method as recited in claim 6 – refer to the indicated claim for reference(s). 

Combination of Kraemer, Jennings, Phillips, Li, and Nair does not explicitly teach:
wherein the segments are sent using HTTPS.
However, Bevilacqua-Linn teaches:
wherein the segments are sent using HTTPS. – in paragraph [0007] (The delivery of the plurality of chunks from a content delivery device, such as a download server, to a user device such as a client device, may be via a chunked hypertext transfer protocol (HTTP) connection, or chunked secure hypertext transfer protocol ( HTTPs) connection, or other type of network connection (e.g., TCP/IP transport connection) that allows for streaming of chunked data.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kraemer, Jennings, Phillips, Li, and Nair with Bevilacqua-Linn to include wherein the segments are sent using HTTPS, as taught by Bevilacqua-Linn, in paragraph [0003], to successfully receive desired content, such as a video, over a network connection and play the desired content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.